Citation Nr: 0620593	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from June 1955 to March 
1959.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The Board 
remanded the case for additional development in September 
2005; the RO has now returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  The appellant was treated on one occasion for acute 
pharyngitis while he was on active duty; this resolved 
without any sequelae.

2.  The appellant does not currently have a condition 
diagnosed as chronic pharyngitis.


CONCLUSION OF LAW

The appellant does not have any chronic pharyngitis that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in May 2003, September 2005, and November 2005.  Those 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In those letters, in the Statement of the Case (SOC) and in 
the Supplemental Statement of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to service connection for chronic pharyngitis.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant submitted copies of 
some of his service medical records and VA ascertained the 
unavailability of the rest of his service medical records.  
VA scheduled the appellant for a medical examination, but he 
failed to report.  VA medical records were obtained and 
associated with the claims file.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection for chronic pharyngitis is being denied, 
the questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the veteran's service records are not 
all in evidence.  In cases where the veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
Efforts to obtain the appellant's service medical records 
were made in November 1987, June 1995, and December 1995; in 
each case, the National Personnel Records Center (NPRC) 
reported that if such records existed, they would have been 
located in an area destroyed in a fire.  Alternative sources 
produced some records, and the Board is satisfied that 
further development would be futile.  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant was admitted to the 47th Tactical Hospital 
on December 31, 1957.  The appellant was discharged five days 
later and the discharge diagnosis was pharyngitis, acute.  
Subsequent in-service treatment records do not include any 
mention of complaints of, treatment for, or diagnosis of 
pharyngitis.  

The evidence of record includes various copies of the 
appellant's DD 214.  The earliest one of record was received 
in March 1961; this document contains no mention of 
pharyngitis.  Another copy was received in July 1995.  In May 
2003, another copy was submitted and this one included a line 
not previously of record that included the words 'upper 
respiratory infection'.  Another such copy was submitted in 
June 2003.  The Board does not find the copies submitted in 
2003 to be probative as to the question on appeal.

The appellant initially submitted a VA Form 21-256 in 
September 1987; he did not mention any problems with 
pharyngitis.  The appellant subsequently submitted another VA 
Form 21-526 in May 1995; again, he did not mention any 
pharyngitis.  

Review of the post-service VA medical treatment records, 
inpatient and outpatient, dated between 1979 and 2003, 
reveals no mention of any complaints of, treatment for, or 
diagnosis of pharyngitis.  The appellant underwent an annual 
medical examination in December 2002; he denied having any 
breathing problems and did not mention any throat problems.  
On physical examination, the appellant's throat was within 
normal limits and no diagnosis of chronic pharyngitis was 
rendered.  

In the absence of proof of a current disease or injury, a 
grant of service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of any current chronic 
pharyngitis, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for chronic pharyngitis.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement service 
connection.  While the appellant was treated in service on 
one occasion for acute pharyngitis, there is no indication 
that the condition was other than acute and transitory or 
that there were any sequelae from the acute condition treated 
in service.  As such, the evidence is insufficient to support 
a grant of service connection for chronic pharyngitis.  
Because the preponderance of the evidence is against this 
service connection claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).


ORDER

Service connection for chronic pharyngitis is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


